Decree affirmed with costs. Memorandum. While the claimant has not applied for relief under the terms of the contract, still under the provision of section 123 of the Public Welfare Law she could have received no relief in view of the contract for life support which is before the court in this proceeding. All concur, except Crosby, J., who dissents and votes for reversal on the law and for a disallowance of the claim on the ground that the claimant cannot recover on a contract which concededly she herself has breached. (The decree allowed a claim for the value of claimant’s maintenance under a contract.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.